Order filed November 29, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00494-CV
                                  ____________

 IN THE GUARDIANSHIP OF THE ESTATE OF LILY SHESHTAWY, A
                       MINOR, Appellant


                   On Appeal from the Probate Court No 1
                           Harris County, Texas
                       Trial Court Cause No. 425,238

                                   ORDER

      A clerk’s record was filed June 26, 2015, and a supplemental clerk’s record
was filed on July 25, 2016. Our review has determined that a relevant item has
been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does
not contain Valentina Shestway's Motion for New Trial and for Vacation of Order
Naming her a Vexatious Litigant filed July 15, 2015.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before December 09, 2016, containing Valentina Shestway's Motion for New
Trial and for Vacation of Order Naming her a Vexatious Litigant filed July 15,
2015.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM